






Exhibit 10.32




LOAN AGREEMENT

RE: $4,857,000.00 TERM LOAN




THIS LOAN AGREEMENT made as of the 30th day of December, 2005 by and between
FIRST ALBANY COMPANIES INC., a New York corporation, with its principal office
and place of business as of the date hereof at 677 Broadway, Albany, New York
12207 (the "Borrower"), and KEYBANK NATIONAL ASSOCIATION, a national banking
association organized and existing under the laws of the United States of
America, with an office for the transaction of business as of the date hereof at
66 South Pearl Street, Albany, New York, 12207 (the "Bank").

W I T N E S S E T H:

WHEREAS, the Borrower has applied to the Bank for extensions of credit, and

WHEREAS, the Bank upon the terms and conditions hereinafter set forth has agreed
to make extensions of credit to the Borrower.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration exchanged between the parties hereto, the receipt and sufficiency
of which is hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.  Defined Terms.  As used in this Loan Agreement, the following
terms shall have the following meanings (terms defined in the singular to have
the same meaning when used in the plural and vice versa):

“2004 Loan Agreement” means that certain Loan Agreement Re: $20,000,000.00 Term
Loan by and between the Borrower and the Lender dated February 18, 2004, as the
same has been and may be modified and amended.

“2004 Term Loan” means the Term Loan as defined in the 2004 Loan Agreement.

“Additional Costs” has the meaning set forth in Section 2.08 hereof.

“Advance” means an extension of credit under the Term Loan to the Borrower by
the Bank.

“Advance Date(s)” means (i) the Closing Date, (ii) the first Business Day in
each of the four calendar month(s) immediately following the Closing Date and
(iii) April 30, 2006, each being a date upon which the Bank, subject to the
terms and provision hereof, shall make an Advance to the Borrower in accordance
with Article II.

“Advance Termination Date” means April 30, 2006, the final date upon which the
Bank shall make an Advance to the Borrower.

“Adjusted Prime Rate” – means a rate per annum equal to the greater of (a) the
Prime Rate and (b) one percent (1%) in excess of the Federal Funds Effective
Rate.  Any change in the Adjusted Prime Rate shall be effective immediately from
and after such change in the Adjusted Prime Rate.

“Adjustment Date” shall have that meaning ascribed to such term in Appendix
D-LM.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with correlative
meanings, “controlled by” and “under common control with” shall mean possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of such Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided,
that no individual shall be deemed to be an Affiliate of a corporation solely by
reason of his or her being an officer or director of such corporation, and no
Consolidated Subsidiary of the Borrower shall be deemed to be an Affiliate of
the Borrower (or of any of its Subsidiaries).

“Amortization Period” means the five (5) year period commencing on first day of
the month immediately following the Advance Termination Date and terminating on
the Maturity Date.

“Bank” means KeyBank National Association, a national banking association, its
successors and/or assigns.

“Board” means the Board of Governors of the Federal Reserve System.

“Borrower” means First Albany Companies Inc., a New York business corporation,
its successors and/or assigns.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in the State of New York are authorized or required to
close under the laws of the State of New York and, if the Interest Rate relates
to a LIBOR Rate, any day on which dealings in dollar deposits are also carried
on in the London interbank market.

“Cash Dividends” means any cash payments to shareholders.

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Chief Financial Officer of the Borrower” means the Borrower's Chief Financial
Officer.




“Closing Date” means the date on which the first Advance under the Term Loan is
made.

“Consolidate” or “Consolidated” means the consolidation of accounts of the
Borrower and its Material Subsidiaries in accordance with GAAP.

“Debt” means (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases; (3) current liabilities in
respect of unfunded vested benefits under any Plan; (4) obligations under
letters of credit issued for the account of any Person; (5) all obligations
arising under acceptance facilities; (6) all guarantees, endorsements (other
than for collection or deposit in the ordinary course of business), and other
contingent obligations to purchase, provide funds for payment, supply funds to
invest in any Person, or otherwise to assure a creditor against loss; and (7)
obligations secured by any Lien on property owned by the Person, whether or not
the obligations have been assumed.

“Default” means any of the events specified in Section 6.01 hereof, whether or
not any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Default Interest Rate” means the rate of interest, as specified in Section 2.03
hereof, payable on overdue principal of the Term Loan.

“Dollars” and the sign "$" mean lawful money of the United States of America.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which together with the Borrower would be treated as a single employer under
Section 4001 of ERISA.

“Event of Default” means any of the events specified in Section 6.01 hereof,
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.

“Federal Funds Effective Rate” means for any day, the rate per annum (rounded
upward to the nearest on one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of Cleveland on such day as being the weighted
average of the rates on overnight federal funds transactions arranged by federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the “Federal
Funds Effective Rate.”

“Financial Contracts” means option contracts, options on futures contracts,
futures contracts, forward foreign currency exchange contracts, options on
foreign currencies, repurchase agreements, reverse repurchase agreements,
securities lending agreements, short sale agreements, when-issued securities,
swaps and any other similar arrangements entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business.

“Financial Covenants” means the financial covenants set forth in Section 5.04
hereof.

“Fiscal Quarter” means a period of three consecutive calendar months ending on
the last day of March, June, September or December.

“Fiscal Year” means the fiscal year the Borrower uses for filing tax returns,
which Fiscal Year as of the date hereof ends on December 31.

“Funded Indebtedness” means, as to any Person (i) all Indebtedness of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation, (ii) all Indebtedness of such Person subordinated in right of
payment to the Term Loan or Indebtedness in respect thereof and (iii) in the
case of the Borrower, Indebtedness in respect of the Term Loan.

“Funding Office” means the office of the Bank specified in section 2.05 or such
other office as may be specified from time to time by the Bank as its funding
office in accordance with section 2.05.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” means, for any Person, all indebtedness or other obligations of
such Person for borrowed money or any Capital Lease.

“Interest Expense” means all interest paid related to a Debt excluding interest
paid on Short Term Line Financing.

“Initial Interest Period” means that period commencing on the Closing Date and
ending on the last day of the calendar month in which the Closing Date occurs.

“Interest Period” means, as applicable, (i) the Initial Interest Period and (ii)
each calendar month thereafter.  Notwithstanding the foregoing, each Interest
Period that would otherwise end on a day that is not a Business Day shall end on
the next succeeding Business Day (or, if such next succeeding Business Day falls
in the next succeeding calendar month, on the next preceding Business Day).

“Interest Rate” means the rate of interest set forth in Section 2.03 hereof.

“Lease” means, collectively, the New York Lease and the San Francisco Lease.

“Lease Expense” means, for any period, for the Borrower and its Subsidiaries
(determined on a Consolidated basis without duplication in accordance with GAAP)
the aggregate amount of fixed and contingent rentals (including (i) rental
escalations arising from real estate tax increases, (ii) pass through by a
lessor of its increased operating expenses as increased rent and (iii) increased
 cost of utilities provided to or utilized at a given real property lease site
for that lease site) payable with respect to operating leases of real and
personal property (other than obligations under any Capital Lease).

“Leased Premises” means, collectively, the New York Leased Premises and the San
Francisco Leased Premises.

“Leasehold Improvements” means any changes, additions, alterations or repairs
to, all alterations, reconstructions, renewals, replacements or removals of and
all substitutions or replacements for any portion thereof made to the Leased
Premises by or on behalf of the Borrower at the cost and/or expense of and/or
paid by the Borrower, all pursuant to the terms of the Lease.

“Leasehold Improvements Cost” means the sums remitted by the Borrower for the
provision of and in payment of the Leasehold Improvements.

“Leverage Ratio” means the Modified Total Funded Debt to EBITDAR Ratio specified
in Section 5.04(b) of this Agreement.

“LIBOR Rate” means the rate for deposits in Dollars for a period of one (1)
month which appears on the Telerate Page 3750 as of 11:00 a.m. London time on
the day that is two (2) Business Days prior to the commencement of the Interest
Period relating thereto.  If such rate does not appear on the Telerate Page 3750
the rate for each reset day shall be the London interbank market offered rate
for one (1) month as published in the “Money Rates Column” in the Wall Street
Journal on the Business Day prior to the commencement of the Interest Period
relating thereto.

“LIBOR Margin” means the basis points under the heading “The Applicable Margin
Over the LIBOR Rate will be” determined in accordance with Appendix D-LM,
attached hereto and incorporated by reference herein.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or other security agreement or charge, or encumbrance of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction to evidence any of the foregoing).

“Loan Agreement” means this loan agreement, as amended, supplemented, or
modified from time to time.

“Loan Document(s)” means this Loan Agreement, the Note and all other
instruments, documents, agreements, certifications, and/or certificates at any
time given to or held by the Bank in connection with the Term Loan.

“Long Term Debt” means, at any time, all Indebtedness with a remaining maturity
in excess of twelve (12) months.

“Margin Period” shall have that meaning ascribed to such term in Appendix D-LM.

“Material Adverse Effect” means (i) with respect to the Borrower and its
Subsidiaries, any material adverse effect on the business, operations, condition
(financial or otherwise), assets or prospects of the Borrower and its
Subsidiaries taken as a whole, or (ii) any fact or circumstance as to which
singly or in the aggregate Borrower has reason to believe there is a reasonable
possibility of (a) a material adverse change described in clause (i) or (b)
above the inability of the Borrower to perform in any material respect its
obligations hereunder and under the other Loan Documents, or (iii) a material
adverse effect on the validity or enforceability of the Loan Documents.

“Material Indebtedness” means Indebtedness owing by the Borrower or any
Subsidiary of the Borrower (without duplication) to Persons other than the Bank
if the outstanding amount of such Indebtedness, including currently due and
payable interest, premiums and other charges, is at least $1,000,000.00.

“Material Subsidiary” means, at any time, a Subsidiary of the Borrower having
(i) at least 10% of the total Consolidated assets of the Borrower and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Borrower), or (ii) at least 10% of the Consolidated revenues of the Borrower
and its Subsidiaries for the Fiscal Year of the Borrower then most recently
ended.  

“Maturity Date” means April 30, 2011, or such earlier date the Bank exercises
its right to accelerate the Term Loan as provided herein and in the other Loan
Documents, that being the date on which the Term Loan matures and all unpaid
principal, accrued and unpaid interest and all other charges due under the Loan
Documents will be paid in full.

“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA which
covers employees of the Borrower or any ERISA Affiliate.

“New York Lease” means that certain lease agreement by and between the Borrower
and Deutsche Bank AG, New York branch dated April 6, 2005 pursuant to the terms
of which the Borrower has leased the New York Leased Premises.

“New York Leased Premises” means the leasehold located at 1301 Avenue of the
Americas, New York, New York and leased by the Borrower pursuant to the New York
Lease.

“Note” means the promissory note in the principal amount of up to $4,857,000.00
evidencing the Term Loan, as amended, supplemented or modified from time to
time.

“Obligations” means all of the obligations of the Borrower and its Subsidiaries
under this Loan Agreement, the Note and the other Loan Documents, whether for
principal, interest, fees, costs, expenses, taxes, or otherwise and any and all
other obligations of the Borrower and its Subsidiaries to the Bank of any nature
whatsoever, whether now existing or hereafter arising.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens” means any of the following:

(a)

Liens existing on the date hereof and heretofore disclosed to the Bank;

(b)

Liens securing obligations under Financial Contracts;

(c)

Liens for taxes, assessments and governmental charges or levies which are not
yet due or payable without penalty or of which the amount, applicability or
validity is being contested by the Person whose property is subject thereto in
good faith by appropriate proceedings as to which adequate reserves are being
maintained;

(d)

Liens imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business which are not delinquent or remain payable without penalty or which are
being contested or defended in good faith by appropriate proceedings, or which
are suspended or released by the filing of lien bonds, or deposits to obtain the
release of such Liens;

(e)

Pledges, deposits and other Liens made in the ordinary course of business to
secure obligations under worker’s compensation laws, unemployment insurance,
social security legislation or similar legislation or to secure public or
statutory obligations;

(f)

Liens to secure the performance of bids, tenders, contracts, leases or statutory
obligations, or to secure surety, stay or appeal or other similar types of
deposits, Liens or pledges;

(g)

Attachment or judgment Liens to the extent such Liens are being contested in
good faith and by proper proceedings, as to which adequate reserves are being
maintained or a bond has been posted;

(h)

Easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;

(i)

Liens arising in connection with operating leases incurred in the ordinary
course of business of the Borrower and its Subsidiaries;

(j)

Liens on assets acquired by the Borrower or any Subsidiary thereof, or on the
assets of a Person that is acquired by the Borrower or any Subsidiary thereof,
if such Liens existed at the time of such acquisition and were not created in
contemplation of such acquisition;

(k)

Liens securing Short Term Line Financing;

(l)

Liens securing Indebtedness permitted under Section 5.02(f); and

(m)

Liens on any property of any Subsidiary of the Borrower (a “Debtor Subsidiary”)
in favor of the Borrower and/or any Subsidiary of the Borrower (a “Creditor
Subsidiary”) to secure Indebtedness owing by a Debtor Subsidiary to the Borrower
and/or a Creditor Subsidiary.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.

“Plan” means any plan established, maintained, or to which contributions have
been made by the Borrower or any ERISA Affiliate.

“Profitability” means for any given Fiscal Quarter the Borrower has positive Net
Income in accordance with GAAP as evidenced by the Borrower’s 10-Q or 10-K, as
applicable, for that Fiscal Quarter.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1954, as amended from time to
time.

“Prime Rate” means that interest rate established from time to time by the Bank
as the Bank’s Prime Rate, whether or not such rate is publicly announced; the
Prime Rate may not be the lowest interest rate charged by the Bank for
commercial or other extensions of credit.

“Qualified Equipment Lease” means any Capital Leases of equipment from a
Qualified Equipment Lessor, as lessor, to the Borrower, as lessee.

“Qualified Equipment Lease Agreement” means the writing duly executed by the
Borrower and the Qualified Equipment Lessor memorializing the terms and
provision of a Qualified Equipment Lease.

“Qualified Equipment Lessor” means the Bank or an affiliate thereof.

“Regulation D” means Regulation D of the Board as amended or supplemented from
time to time.

“Reportable Event” means any of the events set forth in Section 4043(b) of Title
[1] of ERISA.

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“San Francisco Lease” means that certain lease by and between the Borrower and
Post Montgomery Associates dated March 31, 2005 pursuant to the terms of which
the Borrower has leased the San Francisco Leased Premises.

“San Francisco Leased Premises” means the leasehold located at One Montgomery,
San Francisco California and leased by the Borrower pursuant to the San
Francisco Lease.

“Short Term Line Financing” means those demand lines of credit utilized by the
Borrower or any of its Subsidiaries in the normal course of business and limited
to financing securities eligible for collateralization, including Borrower-owned
securities, Subsidiary-owned securities and certain customer-owned securities,
purchased on margin, subject to certain regulatory formulas.

“Special Deposits” means special reserve bank accounts maintained for the
benefit of customers pursuant to Rule 15c3-3 of the Securities Exchange Act of
1934, and described in the financial statements of the Borrower as cash and
securities segregated for regulatory purposes.

“Subsidiary” means, as to the Borrower,  a corporation, to include a limited
liability company, of which shares of stock or membership rights having ordinary
voting power (other than stock having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation are at the time owned, or the management of which
is otherwise controlled, directly or indirectly through one or more
Subsidiaries, or both, by the Borrower.

“Swap” means, with respect to any Person, any payment obligation with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.

“Term Loan” means that certain term loan in the principal amount of up to
$4,857,000.00 being made to the Borrower by the Bank pursuant to the provisions
of Article II hereof.

“Term Loan Commitment” means, the Bank’s obligation to make Advances of the Term
Loan pursuant to Article II.

“Term Loan Commitment Amount” means $4,857,000.00.

“Term Note” means the promissory note of the Borrower payable to the Bank,
substantially in the form of Exhibit “A” hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
Indebtedness of the Borrower to the Bank resulting from Advances of the Term
Loan, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.




SECTION 1.02.  Accounting Terms.  All accounting terms used in this Loan
Agreement that are not specifically defined herein shall be construed in
accordance with GAAP.

ARTICLE II

AMOUNT AND TERMS OF TERM LOAN

SECTION 2.01.  Term Loan.  The Bank hereby agrees, on the terms and conditions
set forth in this Loan Agreement, in up to six Advances (each of which shall
occur on an Advance Date) , to make an Advance to the Borrower in the principal
amount of up to $4,857,000.00, the proceeds of which are to be used for the
purposes set forth herein, including Section 2.06 hereof; provided, however,
that (i) the Bank shall not be permitted or required to, and the Borrower shall
not request that the Bank make any Advance if, after giving effect thereto, the
original principal amount of all Advances would exceed the Term Loan Commitment
Amount and (ii) subject to compliance with the terms and provisions hereof, the
Bank shall only be required to make an Advance if (a) before and after giving
effect thereto, the representations and warranties set forth in each Loan
Document are, in each case, true and correct with the same effect as if then
made (unless stated to relate solely to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date) and (b) no Default or Event of Default has then occurred
and be continuing.  No amounts paid or prepaid with respect to the Term Loan may
be reborrowed.

The Borrower shall give the Bank irrevocable notice (which notice must be
received by the Bank prior to 10:00 A.M. (local time at the Funding Office),
three Business Days prior to the applicable Advance Date) requesting that the
Bank make an Advance under the Term Loan on the immediately following Advance
Date and such notice shall be accompanied by a certificate signed by the
Borrower's chief financial officer stating that as of the applicable Advance
Date no Default or Event of Default has occurred and the representations and
warranties set forth in each Loan Document shall, in each case, be materially
true and correct with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
 Subject to the terms and provision hereof, not later than 12:00 Noon (local
time at the Funding Office), on the applicable Advance Date the Bank shall
transfer funds in a combined amount equal to the requested Advance to such
account(s) as the Borrower shall request.

SECTION 2.02. Note. The Term Loan will be evidenced by a note in the principal
amount of up to $4,857,000.00 in form of the note attached hereto as Exhibit “A”
and made a part hereof (the “Note”), which Note shall be completed, executed and
delivered to the Bank contemporaneously with the Borrower’s delivery of the
initial irrevocable notice to the Bank pursuant to section 2.01, hereof.  The
Note shall be held in escrow by the Bank until and shall be deemed delivered to
the Bank concurrently with the Bank’s provision of the first Advance pursuant to
section 2.01.  The terms and provisions of the Note are incorporated herein by
reference and made a part hereof.  The Note provides that interest only at the
Interest Rate on the outstanding principal balance shall be paid monthly on the
last day of the Initial Interest Period and on the last day of each following
Interest Period to and including the earlier of (i) the last day of the fourth
Interest Period following the last day of the Initial Interest Period and (ii)
April 30, 2006, and that thereafter the Borrower shall pay to the Bank on the
last day of each Interest Period to and including the Maturity Date consecutive
monthly payments of principal and accrued interest in an amount sufficient to
fully amortize the then outstanding principal balance over the number of months
then remaining in the Amortization Period at the Interest Rate then in effect.
 The Amortization Period has no effect on the Maturity Date, and on the Maturity
Date the entire principal balance and all accrued interest and all other charges
shall become due and payable in full.

SECTION 2.03  Interest Rate.   The Borrower shall pay interest to the Bank on
the outstanding unpaid principal amount of the Term Loan at a variable rate
equal to the LIBOR Rate for the applicable Interest Period plus the applicable
LIBOR Margin based upon the Borrower’s Leverage Ratio as determined by the Bank
based upon the financial statements provided to the Bank for the immediately
preceding Fiscal Quarter.  Notwithstanding anything to the contrary set forth
herein, the Tier I Pricing Level shall be in effect as of the Closing Date.  The
Interest Rate shall be adjusted periodically on the first Business Day of each
and every Interest Period and shall apply to the entirety of that Interest
Period regardless of whether the first Business Day of such Interest Period is
the first day of such Interest Period.  Interest shall continue to accrue until
payment is received.  The Applicable LIBOR Margin for any given Margin Period
shall be reduced from the Applicable LIBOR Margin in effect for the immediately
preceding Margin Period if any only if the Borrower has achieved Profitability
for the Fiscal Quarter most recently ended and for the Fiscal Quarter
immediately preceding the most recently ended Fiscal Quarter.  If as of an
Adjustment Date the Borrower failed to achieve Profitability for the Fiscal
Quarter most recently ended and for the Fiscal Quarter immediately preceding the
most recently ended Fiscal Quarter, then the Applicable LIBOR Margin shall be
the greater of (i) the LIBOR Margin in effect on the date immediately preceding
the applicable Adjustment Date and (ii) the LIBOR Margin applicable to the
Borrower based on the greater of (a) its Leverage Ratio for the most recently
completed Fiscal Quarter and (b) the LIBOR Margin established pursuant to
Appendix D-LM if the Borrower fails to deliver any financial statements
referenced in that appendix and within the time periods specified therein, if
applicable.

The LIBOR Rate shall be set monthly as provided in (c) of Article II of the Note
to reflect changes in the one (1) month LIBOR Rate.

Any principal amount not paid when due (whether at maturity, by acceleration, on
demand or otherwise) shall bear interest thereafter until paid in full, at a
rate per annum (the "Default Interest Rate") equal to the Interest Rate plus two
percent (2%) per annum.

The Bank will make a good faith effort to promptly notify the Borrower of each
change in the LIBOR Rate, but the Bank’s failure to do such shall not alter or
affect Borrower’s obligation to make payments when due and otherwise comply with
the terms and conditions of this Agreement and the other Loan Documents and the
Bank shall incur no liability as a result of its failure to provide such notice
or the timing thereof.

The Bank acknowledges that the Borrower shall have the option to obtain a fixed
rate of interest on the outstanding unpaid principal amount of the Term Loan by
entering into a swap agreement with the Bank.




SECTION 2.04  Prepayments.  The Borrower may, upon at least five (5) Business
Days' notice to the Bank, prepay the Note in whole or in part with accrued
interest to the date of such prepayment on the amount prepaid without penalty or
premium (but subject to payment of break-funding costs, if any, of the Bank in
the case of a prepayment on a day other than the last day of an Interest
Period), provided, that each partial prepayment shall be in a principal amount
of not less than Fifty Thousand Dollars ($50,000.00) and the Borrower pays to
the Bank any and all other fees and charges then due hereunder and under the
other Loan Documents in connection with such prepayment.  All partial
prepayments shall be applied to principal in the inverse order of maturity.
 Without limiting the foregoing, if the Note is prepaid on any day other than
the last day of an Interest Period applicable thereto, the Borrower shall also
pay to the Bank any loss or expense that the Bank may sustain or incur as a
consequence of (i) a default by the Borrower in making any prepayment of the
Note after the Borrower has given a notice thereof to the Bank in accordance
with the provision of this Agreement or (ii) the making of any prepayment
(irrespective of the timing of any notice) on a day that is not the last day of
an Interest Period with respect thereto.  Any such loss and/or expense shall
include any amount equal to the excess, if any, of (a) the amount of interest
that would have accrued on the amount so prepaid for a period from the date of
such prepayment to the last day of such Interest Period at the applicable rate
of interest for such Note, excluding the applicable LIBOR Margin, over (b) the
amount of interest (as reasonably determined by the Bank) that would have
accrued to the Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the London interbank market.  A
statement as to any amount payable pursuant to this Section 2.04 submitted to
the Borrower by the Bank shall be conclusive in the absence of manifest error.
 This provision shall survive the payment in full of the Note.

SECTION 2.05. Method of Payment.   Payments due under this Loan Agreement, the
Note and all other Loan Documents are payable at 66 South Pearl Street, Albany,
New York 12207, or at such other place as the Bank shall notify the Borrower of
in writing.  The Bank reserves the right to require any payment to be wired,
Federal funds or other immediately available funds, or be paid at a place other
than the above address.

Whenever any payment to be made under this Loan Agreement or under the Note
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of the payment of interest.

SECTION 2.06.  Use of Proceeds.  The Borrower will use the proceeds from the
Term Loan to fund the Leasehold Improvements Costs.  The Borrower will not,
directly or indirectly, use any part of the Term Loan proceeds for the purpose
of purchasing or carrying any margin stock within the meaning of Regulation U of
the Board or to extend credit to any Person for the purpose of purchasing or
carrying any such margin stock.

SECTION 2.07.  Illegality.  Notwithstanding any other provision in this Loan
Agreement, if the adoption, after the date hereof, of any applicable law, rule,
or regulation, or any change therein, or any change, after the date hereof, in
the interpretation or administration thereof by any governmental authority,
central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any request or directive
(whether or not having the force of law) of any such authority, central bank, or
comparable agency shall make it unlawful or impossible for the Bank to maintain
or fund the Term Loan then upon notice to the Borrower by the Bank the
outstanding principal amount of the Term Loan, together with interest accrued
thereon, and any other amounts payable to the Bank under this Loan Agreement
shall be repaid immediately upon demand of the Bank if such change or compliance
with such request, in the judgment of the Bank, requires immediate repayment.

SECTION 2.08.  Increased Cost.  The Borrower shall pay to the Bank from time to
time such amounts as the Bank may determine to be necessary to compensate the
Bank for any costs incurred by the Bank which the Bank determines are
attributable to its making or maintaining the Term Loan hereunder, or any
reduction in any amount receivable by the Bank under this Loan Agreement or the
Note in respect of any such Loan or such obligation (such increases in costs and
reductions in amounts receivable being herein called "Additional Costs"),
resulting from any change after the date of this Loan Agreement in Federal,
state, municipal, or foreign laws, rules or regulations (including Regulation
D), or the adoption or making after such date of any interpretations,
directives, or requirements applying to a class of banks including the Bank of
or under any Federal, state, municipal, or foreign laws, rules or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof
("Regulatory Change"), which: (1) changes the basis of taxation of any amounts
payable to the Bank under this Loan Agreement or the Note in respect of the Term
Loan (other than taxes imposed on or measured by the overall net income of the
Bank for such Loan); or (2) imposes or modifies any reserve, special deposit, or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, the Bank; or (3) imposes any other
condition affecting this Loan Agreement or the Note (or any of such extensions
of credit or liabilities).  The Bank will notify the Borrower of any event
occurring after the date of this Loan Agreement which will entitle the Bank to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation; provided
that (i) if the Bank fails to give such notice within 90 days after it obtains
knowledge of such an event (or, in the exercise of ordinary due diligence,
should have obtained knowledge thereof), the Bank shall be entitled to payment
under this Section 2.08 only for costs incurred from and after the date 90 days
prior to the date that the Bank does give such notice, and (ii) the Bank will
designate a different lending office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the reasonable
judgment of the Bank be otherwise disadvantageous to the Bank.

Determinations by the Bank for purposes of this Section of the effect of any
Regulatory Change on its costs of making or maintaining the Term Loan or on
amounts receivable by it in respect of such Loan, and of the additional amounts
required to compensate the Bank in respect of any Additional Costs, shall be
conclusive, provided that such determinations are made on a reasonable basis.

If the Bank determines that it is entitled to Additional Costs and so notifies
the Borrower, the Borrower shall have the right within twenty (20) Business Days
of being so notified to prepay in full the Term Loan.

SECTION 2.09.  Commitment Fee.  As an inducement to the Bank entering into this
Agreement, the Borrower shall pay to the Bank contemporaneously with the
Borrower’s entry into this Agreement a non-refundable commitment fee in the
amount of $75,000.00.

SECTION 2.10.  Alternative Rate Determination.  If the Bank determines (which
determination shall be conclusive and binding upon the Borrower, absent manifest
error) (i) that Dollar deposits in an amount approximately equal to the
outstanding principal balance of the Term Loan is not generally available at
such time in the London interbank market for deposits in Dollars, (ii) that the
rate at which such deposits are being offered will not adequately and fairly
reflect the cost to the Bank of maintaining a LIBOR Rate on such principal
balance due to circumstances affecting the London interbank market generally,
(iii) that reasonable means do not exist for ascertaining a LIBOR Rate, or (iv)
that the Interest Rate would be in excess of the maximum interest rate which the
Borrower may by law pay, then, in any such event, the Bank shall so notify the
Borrower and the outstanding principal balance of the Term Loan shall, as of the
date of such notification with respect to an event described in clause (ii) or
(iv) above, or as of the expiration of the Interest Period with respect to an
event described in clause (i) or (iii) above, bear interest at the Adjusted
Prime Rate until such time as the situations described above are no longer in
effect.

SECTION 2.11  Mandatory Prepayments.  On or before December 31, 2005 the
Borrower shall make partial prepayments in the combined amount of $1,000,000 in
accordance with the provisions hereof, including, but not limited to section
2.04, which partial prepayments, pursuant to the provisions of that section, are
to be applied in reduction of the outstanding principal balance of the 2004 Term
Loan.







ARTICLE III

CONDITIONS

SECTION 3.01. Conditions Precedent to the Term Loan.  The obligation of the Bank
to execute and deliver this Loan Agreement and the effectiveness thereof, the
agreement of the Bank to make the Term Loan shall be subject to the fulfillment
and satisfaction, concurrently with the making of the first Advance under the
Term Loan on the Closing Date, of each of the following conditions:

(a)  Note.  The Bank shall have received the Note duly executed and delivered by
the Borrower.

(b)  Loan Agreement.  The Bank shall have received this Agreement, executed and
delivered by the Borrower.

(c)  General Certificate.  The Bank shall have received a general certificate
for the Borrower dated as of the Closing Date signed by a Responsible Officer of
the Borrower in which the Responsible Officer and Borrower shall represent and
warrant for the benefit of the Bank as of the Closing Date, that or to, among
other things (i) the names of all officers and directors of the Borrower and the
officers of the Borrower which are duly authorized and empowered, on behalf of
the Borrower, to execute and deliver this Loan Agreement and all other Loan
Documents to be executed and delivered by the Borrower; (ii) the Borrower is
duly incorporated, that all necessary corporate action to authorize the
Borrower’s execution and delivery of this Loan Agreement and all other Loan
Documents to which the Borrower is a party or by which it is bound has been
taken and remains in full force and effect and  (iii) attaching thereto
resolutions of the Borrower’s Board of Directors then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by the Borrower and the transactions contemplated hereby and thereby,
all in such form as the Bank shall reasonably approve, and. The general
certificate shall have attached to it a currently dated good standing
certificate showing the Borrower to be a corporation in good standing in the
State of New York, a franchise tax search showing that no taxes or reports are
owed, a copy of the Borrower’s certificate of incorporation and by-laws and all
amendments thereto. All documents and agreements required to be appended to the
Borrower’s general certificate shall be in form and substance reasonably
satisfactory to the Bank and the Bank may conclusively rely upon the afore noted
certificate until it shall have received a further certificate of a Responsible
Officer canceling or amending the prior certificate of the Borrower.  

(d) Financial Statements.  The Bank shall have received (i)  audited
 consolidated financial statements of  Borrower and all of its subsidiaries for
the 2004 Fiscal Year and (ii) unaudited interim consolidated financial
statements of the Borrower and all of its Subsidiaries for the fiscal quarters
ended June 30, 2005 and September 30, 2005 for the Borrower and all of its
Subsidiaries, and such financial statements shall not, in the reasonable
judgment of the Bank, reflect or evidence a Material Adverse Effect in the
consolidated financial condition of the Borrower and all of its Subsidiaries, as
reflected in the financial statements or projections previously delivered by the
Borrower to the Bank.

(e) Compliance Certificate.  The Bank shall have received, a compliance
certificate on a pro forma basis as if the Term Loan had been made as of the
fiscal quarter ended September 30, 2005 and as to such items therein, including,
but not limited to, compliance with Financial Covenants as of such date and/or
occurrence of an Event of Default as the Bank reasonably requests, dated the
Closing Date, duly executed (and with all schedules thereto duly completed) and
delivered by the Responsible Officer of the Borrower.

(f) Solvency, etc.  The Bank shall have received a certificate duly executed and
delivered by the Responsible Officer of the Borrower, dated the Closing Date in
such form and addressing such issues, including, but not limited to, a
statement/certification that the Borrower is solvent and has not: (i) filed a
petition seeking relief from any provision of any bankruptcy, reorganization,
arrangement or dissolution law of any jurisdiction; (ii) made an assignment for
the benefit of creditors; (iii) had a receiver, custodian, liquidator or trustee
of its assets appointed by court order or otherwise; or (iv) failed to pay or
admitted in writing its inability to pay debts generally as they become due, as
the Bank shall reasonably request.

(g) Approvals.  All governmental and third party approvals, if any, necessary in
connection with  the transactions contemplated and hereby shall have been
obtained and be in full force and effect

(i) Effectiveness of Representations/Warranties, etc. Both before and after
giving effect to the Term Loan, the following statements shall be true and
correct:

(i)

the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); and




(ii)

no Default shall have then occurred and be continuing.




(j)  Opinion of Counsel for Borrower.  The Bank shall have received for its own
account a favorable opinion by Milbank, Tweed, Hadley & McCloy LLP, legal
counsel for the Borrower, and by other legal counsel for the Borrower,
reasonably acceptable to the Bank, in form and substance satisfactory to the
Bank dated as of the Closing Date.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement, as the Bank may reasonably request.

(k)   Casualty and Risk Insurance.  Proof that the Borrower has in full force
and effect such casualty and risk insurance as required herein and in the other
Loan Documents with respect to the Leased Premises,  with financially sound and
reputable insurance companies or associations of the kinds usually carried by
companies engaged in business similar to that of the Borrower, in an amount
reasonably acceptable to the Bank on its present and future properties normally
covered by insurance (less reasonable deductibles), against such casualties,
risks and contingencies as are customarily insured.

(l)  Other Documentation/Satisfactory Legal Form.  The Bank and its counsel
shall have received such other documents, instruments, agreements, approvals,
consents, authorizations, certifications and financing statements, as the Bank,
or its counsel, may reasonably request, including, but not limited to,
documents, instruments, agreements, approvals, consents, authorizations,
certifications and financing statements the Bank or its counsel shall request in
order to verify and confirm that all of the representations and warranties made
by the Borrower hereunder and under the other Loan Documents are true and
correct and that the Borrower has complied with all conditions to be complied
with by it in connection with the making of the Term Loan by the Bank to the
Borrower.  All such documents , instruments, agreements, approvals, consents,
authorizations and certifications executed or submitted pursuant hereto by or on
behalf of the Borrower shall be reasonably satisfactory in form and substance to
the Bank and its counsel.

(m) Fees, Expenses, etc.  The Bank shall have received all fees due and payable
pursuant to Section 2.09 and all costs and expenses due and payable pursuant
hereunder, including, without limitation, Section 7.04 (including the reasonable
fees and expenses of legal counsel).




ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.01

Representations and Warranties of the Borrower.  The Borrower, as a condition to
the Bank making the Term Loan to the Borrower hereby, represents and warrants to
the Bank as follows:

(a)  Corporate Existence.  The Borrower is a corporation duly authorized,
validly existing and in good standing under the laws of the State of New York,
has all requisite power and authority, corporate or otherwise, to own its assets
and to transact business as presently conducted by it and to perform all of its
obligations under this Loan Agreement and the other Loan Documents and that the
Borrower is qualified as a foreign corporation in good standing under the laws
of each jurisdiction in which such qualification is required.

(b)  Due Execution.  The execution, delivery, and performance by the Borrower of
this Loan Agreement and the execution, delivery and performance of all other
Loan Documents have been duly authorized by all necessary corporate action and
do not and will not (i) require any consent or approval of the stockholders of
the Borrower; (ii) violate any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award presently in effect
having applicability to the Borrower; (iii) violate any provision of its
certificate of incorporation or by-laws; (iv) result in a breach of or
constitute a default under any document, instrument or agreement to which the
Borrower is a party or by which it is or its properties may be bound or
effected; or (v) result in, or require, the creation or imposition of any Lien
(other than as provided herein) upon or with respect to any of the properties
now owned or hereafter acquired of the Borrower;

(c)  Non-Breach. The Borrower is not in breach of any and is in compliance with
all  law(s), rule(s), regulation(s), order(s), writ(s), judgment(s),
injunction(s), decree(s), determination(s) and/or indenture(s), agreement(s),
lease(s) or instrument(s) to which it is a party or by which it is bound other
than any such breach or non-compliance that could not reasonably be expected to
have a Material Adverse Effect .

(d)  Approval.  No authorization, consent, approval, license, exemption, filing
or registration with any court or governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign (which has not been
obtained) is necessary to the valid execution, delivery, or performance by the
Borrower of this Loan Agreement or the other Loan Documents.

(e)  Legal Enforceability.  This Loan Agreement, the Note and all other Loan
Documents constitute legal, valid, and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as enforcement of the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
enforcing of creditors’ rights generally.

(f)  Subsidiaries.  Set forth in Exhibit "B" and made a part hereof is a
complete and accurate list of all of the Subsidiaries of the Borrower as of the
Closing Date, showing that as of the date hereof (as to each Subsidiary)  the
jurisdiction of its incorporation, the number of shares of each class of capital
stock authorized, and the number of shares of each class of common stock
outstanding on the date hereof and the percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Borrower and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase, and similar rights as of the date hereof.

(g)  Financial Statements.  The balance sheet of the Borrower dated as of
September 30, 2005, and the related statement of income and retained earnings of
the Borrower, presents fairly the consolidated financial condition of the
Borrower at such date and the results of the operations of the Borrower for the
period ended on such date, all in accordance with GAAP applied on a consistent
basis, and since September 30, 2005 except as disclosed in writing to the Bank
on or before the date hereof there has been no material adverse change in such
condition or operations.  

(h)  Litigation.  Other than those actions, suits or proceedings listed in
Exhibit “C” annexed hereto and made a part hereof, there are no actions, suits,
or proceedings seeking damages (including, compensatory, consequential, special
and punitive) in excess of $5,000,000.00 for any given action, suit or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
which, if determined adversely to the Borrower or the Subsidiary, would have a
material adverse affect on the financial condition, properties or operations of
the Borrower.

(i)  Federal Reserve Regulations.  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board), and no part of the proceeds
of the Term Loan will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.

(j)  Labor Disputes and Acts of God.  Neither the business nor the properties of
the Borrower are affected by any fire, explosion, accident, strike, lockout, or
other labor dispute, drought, flood, storm, hail, earthquake, embargo, act of
God or of public enemy or other casualty (whether or not covered by insurance),
materially or adversely affecting such business or properties or the operations
of the Borrower.

(k)  Taxes.   The Borrower has filed all Federal and state tax returns and, to
the best of its knowledge, all local tax returns required to be filed and paid
all taxes shown thereon to be due, including interest and penalties,  or if such
taxes are being contested in good faith by appropriate proceedings, the Borrower
has set aside on its books adequate reserves with respect to such claims so
contested.

(l)  Accuracy of Information. To the best of the Borrower’s knowledge, no
information, exhibit, or report furnished by the Borrower to the Bank in
connection with the negotiation of this Loan Agreement contained any material
misstatement of fact or misstate a material fact or any fact necessary to make
the statements contained therein not misleading.

(m)  ERISA.  To the best of its knowledge, the Borrower is in compliance in all
material respects with all applicable provisions of ERISA; neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan; no notice of intent to terminate a Plan has been filed nor has any
Plan been terminated; no circumstances exist which constitute grounds under
Section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administrate, a Plan, nor has PBGC instituted any such
proceedings; the Borrower has not completely or partially withdrawn under
Section 4201 or 4204 of ERISA from a Multi-Employer Plan; the Borrower has met
its minimum funding requirements under ERISA with respect to all of its Plans
and the present market value of all planned assets exceeds the present value of
all vested benefits under each Plan as determined on the most recent valuation
date of the Plan and in accordance with the provisions of ERISA and the
regulations thereunder for calculating the potential liability of the Borrower
to PBGC or the Plan either until Title IV of ERISA; and the Borrower has not
incurred any liability to PBGC under ERISA.

(n)   Licenses and Trademarks.  To the best of its knowledge, the Borrower
possesses all licenses, franchises, affiliations, copyrights, trademarks,
traderights, tradenames and patent and patent rights, which are required for the
conduct of its business as presently conducted without conflict with the rights
of others and within the states in which the Borrower is conducting business,
except to the extent that failure to possess the same could not reasonably be
expected to have a Material Adverse Effect.

(o)  Solvency.  The Borrower is solvent and has not: (i) filed a petition
seeking relief from any provision of any bankruptcy, reorganization, arrangement
or dissolution law of any jurisdiction; (ii) made an assignment for the benefit
of creditors; (iii) had a receiver, custodian, liquidator or trustee of its
assets appointed by court order or otherwise; or (iv) failed to pay or admitted
in writing its inability to pay debts generally as they become due.

(p)  Indebtedness.  Exhibit "D" is a complete and correct list of all credit
agreements, indentures, purchase agreements, guarantees, Capital Leases, and
other agreements and arrangements presently in effect providing for or relating
to extensions of credit in excess of $1,000,000.00 (including agreements and
arrangements for the issuance of letters of credit or for acceptance financing)
as of November 30, 2005 in respect of which the Borrower is in any manner
directly or contingently obligated; and the maximum principal or face amounts of
the credit in question, outstanding or to be outstanding are correctly stated,
and all Liens of any nature given or agreed to be given as security therefore is
correctly described or indicated in such Exhibit.

(q)  Fiscal Year.  The Borrower’s Fiscal Year end as of the date of this Loan
Agreement is December 31.

(r)  Foreign Person.  The Borrower is not a foreign person under and as defined
in Section 1455(f)(3) of the Internal Revenue Code, or any successor provision.

(s)  Regulatory Restriction.  The Borrower is not regulated by or otherwise
subject to any applicable law, rule or regulation that directly, or indirectly,
limits or otherwise restricts its ability to incur, continue or repay
indebtedness.

(t)   Investment Company.  The Borrower is not an investment company as defined
in the Investment Company Act of 1940, as amended.







ARTICLE V

COVENANTS

5.01  Affirmative Covenants of the Borrower Other Than Reporting Requirements.
 Until the Term Loan is paid in full and the Borrower has fulfilled all of its
obligations under, this Loan Agreement, the Note and all other instruments,
documents, agreements, certifications, and/or certificates at any time given to
or held by the Bank in connection with the Term Loan, the Borrower will, unless
the Bank shall otherwise consent in writing:

(a)  Payment of Taxes, etc.  Pay and discharge all taxes, assessments, and
governmental charges or levies imposed upon the Borrower or its income or
profits, upon any properties belonging to the Borrower, prior to the date on
which penalties attached thereto, and all lawful claims which, if unpaid, might
become a lien or charge against any of the Borrower’s properties, provided that
the Borrower shall be required to pay any such tax, assessment, charge, levy, or
claim, which is being contested in good faith in appropriate proceedings and for
which adequate reserves have been established.

(b)   Maintenance of Insurance.  Maintain insurance in form, substance and
amounts (including deductibles) (i) adequate to insure all assets and properties
of the Borrower, including, but not limited to all Leasehold Improvements, which
assets and properties are of a character usually insured by Persons engaged in
the same or similar business as Borrower, against loss or damage resulting from
fire, flood, hurricane, and other risks included in an extended coverage policy,
(ii) against public liability and other tort claims that may be incurred or
asserted against the Borrower; all with financially sound and reputable
insurance companies or associations providing coverage (A) of the types usually
obtained  by companies engaged in business similar to that of the Borrower, (B)
in an amount reasonably acceptable to the Bank on the Borrower’s present and
future properties normally covered by insurance (less reasonable deductibles)
and (C) against such casualties, risks and contingencies as are customarily
insured, and/or (iii) as required pursuant to the terms of any Qualified
Equipment Lease Agreement.

(c)  Preservation of Corporate Existence, etc.  Preserve and maintain (i) its
corporate existence, and (ii) its rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify, and remain qualified, as a
foreign corporation in each jurisdiction where such qualification is necessary
or desirable in view of its business and operations or the ownership of its
properties, except in the case of clause (ii), to the extent that failure to
preserve and maintain the same could not reasonably be expected to have a
Material Adverse Effect.

(d)  Preservation of Corporate Assets.   Maintain all of its assets and
properties in good working order and condition (ordinary wear and tear
excepted), making all necessary repairs thereto and renewals and replacements
thereof, except to the extent that failure to maintain the same as aforesaid
could not reasonably be expected to have a Material Adverse Effect.

(e)  Inspection of Records.  At any reasonable time and from time  to time,
permit the Bank or any agents or representatives thereof, upon reasonable
notice, subject to appropriate limitations to protect confidentiality, to
examine and make copies of and abstracts from the records and books of account
and visit the properties of the Borrower and to discuss the affairs, finances,
and accounts of the Borrower with any of its officers or directors or with the
Borrower’s accountant and/or financial advisor(s).

(f)  Keeping of Records and Books of Account.  Keep  accurate records and books
of account in which complete entries will be made in accordance with GAAP
consistently applied reflecting all financial transactions of the Borrower.

(g)  Payment.  Make full and timely payment of the principal, interest and
premium, if any, on the Note and all other obligations of the Borrower to the
Bank whether now existing or hereafter arising.

(h)  Compliance with Laws.  Comply in all material respects with all applicable
laws, regulations, ordinances, rules, and orders, including Regulations U, T and
X of the Board.

(i)  Compliance with ERISA.  Maintain compliance in all material respects with
all applicable provisions of ERISA and the published interpretations thereunder.

(j)  Fiscal Year.  Not change its Fiscal Year end which is currently December
31, except upon a prior written notice to the Bank.

(k)  Accuracy of Information.  Not furnish any information, exhibit, or report
to the Bank in writing in accordance with the terms hereof which contains any
material misstatement of fact or misstates a material fact or any fact necessary
to make the statements contained therein not misleading.

(l)  Use of Proceeds.  The proceeds of the Term Loan and each Advance will be
used as set forth in Section 2.06.

5.02

Negative Covenants of the Borrower.  Until the Term Loan is paid in full and the
Borrower has fulfilled all of its obligations under this Loan Agreement, the
Note and all other instruments, documents, agreements, certifications, and/or
certificates at any time given to or held by the Bank in connection with the
Term Loan, the Borrower will not, directly or indirectly, without the prior
written consent of the Bank:

(a)  Liens, etc.  Create, incur, assume, or suffer to exist (i) any Lien on the
shares of stock of any Material Subsidiary now or hereafter owned by the
Borrower or (ii) any Lien, other than Permitted Liens, on any of the properties
and assets now or hereafter owned by the Borrower.

(b)  Mergers, etc.  Merge into, consolidate with, or sell, assign, or lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
(1) all or substantially all of its properties or assets, including its account
receivables (whether now owned or hereafter acquired) or (2) any portion of its
properties or assets, including its account receivables (whether now owned or
hereafter acquired) if the sale, assignment, lease or other disposition of any
portion of such properties or assets would have a Material Adverse Effect , to
any Person or dissolve, except that the Borrower may (i) merge with or
consolidate with any Person so long as the Borrower is the surviving entity and
that immediately thereafter and giving effect thereto, no event shall occur and
be continuing which constitutes a Default or an Event of Default, (ii) sell,
transfer, assign, lease or otherwise dispose of its properties in the ordinary
course of business for full and adequate consideration and  (iii) sell,
transfer, discount, or otherwise dispose of notes, account receivables, or other
rights to receive payment with or without recourse for collection in the
ordinary course of its business.

(c)  Alteration of Business.  Materially alter the nature of the business of the
Borrower;

(d)  Capital Structure.  Alter its capital structure except to: (i) acquire and
hold treasury stocks; (ii) decrease its capital stock authorized as long as such
decrease does not result in the reduction of its capital stock issued; (iii) at
any time, increase but not decrease its capital stock issued; and (iv) issue
preferred stock; provided that after taking any of the actions described in
clauses (i) through (iv) above, the Borrower remains in compliance with the
Financial Covenants.

(e)  Transactions With Affiliates and Material Subsidiaries.  Enter into any
transaction, including, without limitation, the purchase, sale or exchange of
property or the rendering of any service with any Affiliate, or permit any
Subsidiary to enter into any transaction, including without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate, except in the ordinary course of the Borrower's or such Subsidiary’s
business and upon fair and reasonable terms, no less favorable to the Borrower,
or such Subsidiary, as then would be obtained in a comparable arm's length
transaction with a Person not an Affiliate.

(f)  Debt/Indebtedness.  Create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness, except:

(i)

Indebtedness in respect of the Term Loan  and/or the 2004 Loan;




(ii)

Indebtedness existing as of the Closing Date which is identified in Exhibit “D”,
and refinancing of such Indebtedness;







(iii)

Indebtedness incurred in connection with the Borrower’s or any of its
Subsidiary’s deferred compensation plans;




(iv)

unsecured Indebtedness (not evidenced by a note or other instrument) of the
Borrower owing to a Subsidiary;




(v)

Indebtedness under Financial Contracts;




(vi)

Indebtedness under Short Term Line Financing;




(vii)

other Indebtedness of the Borrower incurred in any given Fiscal Year in an
aggregate amount not to exceed $5,000,000.00 per Fiscal Year;




(viii)

any extension, renewal or refunding of any Indebtedness permitted pursuant to
clauses (i) through (viii) above, provided that the principal amount of such
Indebtedness immediately prior to such extension, renewal or refunding is not
increased;




provided, however, that no Indebtedness otherwise permitted by clause (ii) shall
be assumed or otherwise incurred if a Default has occurred and is then
continuing or would result therefrom.

(g)

INTENTIONALLY OMITTED.  

5.03  Reporting Requirements.  Until the Term Loan is paid in full and the
Borrower has fulfilled all of its obligations under this Loan Agreement, the
Note and all other instruments, documents, agreements, certifications, and/or
certificates at any time given to or held by the Bank in connection with the
Term Loan, the Borrower will, unless the Bank shall otherwise consent in
writing, furnish to the Bank:

(a)  Occurrence of Event of Default.  As soon as possible, but in any event
within five (5) days after (i) the occurrence of any Event of Default and/or
(ii) the earlier of (a) the Borrower’s knowledge of any event resulting in or
(b) the delivery or required delivery date, if earlier, of any statement
pursuant to subsections 5.03 (b) and 5.03(c) evidencing, the failure of the
Borrower to meet any of the Financial Covenants, a statement of the Chief
Financial Officer of the Borrower, setting forth the details of such Event of
Default and/or failure and the action which the Borrower proposes to take with
respect thereto.

(b)  Quarterly Financial Statements.  As soon as available and in any event
within (i) forty-five (45) days after the end of the Fiscal Quarters ending on
March 31, June 30 and September 30 (i) a copy of the Borrower’s 10-Q report
filed with the Securities and Exchange Commission and (ii) a certificate of the
Chief Financial Officer of the Borrower showing the calculation of each
Financial Covenant.

(c)  Annual Financial Statements.  As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year of the Borrower (i) a copy of
the annual audit report for such year of the Borrower, including therein the
Consolidated balance sheets of the Borrower as at the end of such Fiscal Year
and Consolidated statements of income and retained earnings and of Consolidated
cash flows of the Borrower for such Fiscal Year and the report of the
Accountant, as hereinafter defined, on such financial statements/annual audit
report certified by Pricewaterhouse Coopers or other independent certified
public accountants of recognized standing reasonably acceptable to the Bank (the
“Accountant”) together with (ii) a certificate of the Chief Financial Officer of
the Borrower, on such form as the Bank shall reasonably request, setting forth
(a) the calculation of each Financial Covenant as of the end of the applicable
period and (b) a statement that such officer has no knowledge and has not
obtained any knowledge that a Default or an Event of Default has occurred and is
continuing, or if, a Default or an Event of Default  has occurred and is
continuing, a statement as to the nature thereof and the action which the
Borrower proposes to take with respect thereto.

(d)  Management Letter.  A copy of any management letter received by the
Borrower from its accountants, whether with respect to the Borrower and/or any
Subsidiary of the Borrower;

(e)  Litigation.  Promptly after the commencement thereof, notice of all
actions, suits and proceedings before any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
against the Borrower or any Subsidiary of the Borrower of the type described in
Section 4.01(h);




(f)  ERISA Default.  As soon as possible, and in any event within ten (10) days
after any officer of the Borrower knows or has reason to know that any
Reportable Event with respect to any Plan has occurred, a statement of the Chief
Financial Officer of the Borrower, setting forth details as to such Reportable
Event and the action with is proposed to be taken with respect thereto, together
with a copy of the notice of such Reportable Event given to the PBGC and,
promptly after receipt thereof, a copy of any notice the Borrower may have
received from the PBGC relating to the intention of the PBGC to terminate any
Plan or appoint a Trustee to administer any Plan;

(g)  Governmental Reports.  Within ten (10) days after a request therefor by the
Bank, copies of any reports and forms filed with respect to all Plans under
ERISA;

(h)  Other Information.  Within fifteen (15) Business Days following a request
by the Bank, such other information respecting the business, properties, or the
condition, financial or otherwise, of the Borrower or any Subsidiary, as the
Bank from time to time may reasonably request.

SECTION 5.04.  Financial Covenants.  Until the Term Loan is paid in full and the
Borrower has fulfilled all of its obligations under this Loan Agreement, the
Note and all other instrument, documents, agreements, certifications, and/or
certificates at any time given to or held by the Bank in connection with the
Term Loan, the Borrower will, unless the Bank shall otherwise consent in advance
in writing, do the following:




(a)  Operating Cash-Flow to Total Fixed Charge Ratio.  Maintain a ratio of
operating cash flow to total fixed charges of not less than 1.15 to 1.00 as at
the end of each fiscal quarter based on the preceding trailing twelve month
period.  Operating Cash Flow is defined as (i) net income (ii) less investment
gains (losses) (iii) plus proceeds from the sale of Investments consistent with
GAAP, (iv) less any other non-recurring income, (v) plus interest expense
(excluding interest expense in respect of Short Term Line Financing secured by
marketable securities) (vi) plus depreciation (vii) plus amortization, (viii)
plus Lease Expense, (ix) plus charges incurred in connection with Lease and
Leasehold abandonments, (x) less Cash Dividends paid after March 31, 2005, (xi)
less Income Tax Benefit , and (xii) plus income tax expense to the extent it
does not result in a required tax payment (xiii) less results related to and
charges taken by the Borrower against income for discontinued operations of the
Borrower in the amount of $7,292,000.00 for the period ending June 30, 2005;
$2,766,000.00 for the period ending September 30, 2005; $1,500,000.00 for the
period ending December 31, 2005, and $1,500,000.00 for the period ending March
31, 2006.  Amortization is defined as (i) the amount of any expense(s) required
to be recognized by the Borrower, in accordance with GAAP for any period and
reflected in the Borrower’s financial statement for such period, for (a) the
Borrower’s Intangible Assets, (b) the Borrower’s issuance of (1) any restricted
stock, (2) notes, (3) warrants and/or (4) stock to match 401K contribution
obligations, (c) cost incurred in the issuance of any options, (ii) less charges
taken by the Borrower against income for a given period for discontinued
operation of the Borrower.  Total fixed charges are defined as Interest Expense
(excluding interest expense in respect of Short Term Line Financing secured by
marketable securities), plus Lease Expense plus current maturities on Long Term
Debt/current maturities on long term Capital Leases plus maintenance CAPEX.
 Maintenance CAPEX is defined as CAPEX without a corresponding debt or lease
financing commitment for the twelve month period under consideration.  

(b)  Modified Total Funded Debt to EBITDAR Ratio.  Maintain a modified total
Funded Indebtedness to EBITDAR ratio of (i) less than 2.00 to 1.00 as of the end
of each fiscal quarter based on the preceding trailing twelve month (12) period
for the periods ending September 30, 2005 and December 31, 2005 and (iii) less
than 1.75 to 1.00 as at the end of all other fiscal quarters based on the
preceding trailing twelve (12) month periods.  Modified total Funded
Indebtedness is defined as Funded Indebtedness less Short Term Line Financing
secured by marketable securities. For purposes of this subsection 5.04(c), (i)
EBITDAR is defined as (i) earnings before (a) interest,(b)  taxes (including,
but not limited to, the provision for taxes related to discontinued operations),
(c) depreciation, (d) amortization, (e) Lease Expense and (f) charges incurred
in connection with Lease and Leasehold abandonment, (ii) less investment gains
(losses) , (iii) plus realized gains, (iv) less realized losses (iv) plus (a)
$7,292,000 for the period ending June 30, 2005, (b)  $2,766,000 for the period
ending September 30, 2005, (c) $1,500,000.00 for the period ending December 31,
2005 and (d) $1,500,000 for the period ending March 31, 2006. For purposes of
calculating realized gains or losses on the Borrower’s investments, realized
gains and losses are defined as gross proceeds from the sale of the investment
less the Borrower’s cash basis in the investment.    Amortization is defined as
(a) the amount of any expense(s) required to be recognized by the Borrower, in
accordance with GAAP for any period and reflected in the Borrower’s financial
statement for such period, for (1) the Borrower’s Intangible Assets, (2) the
Borrower’s issuance of (A) any restricted stock , (B) notes, (C) warrants and/or
(D) stock to match 401K contribution obligations, (3) cost incurred in the
issuance of any options, (b) less charges taken by the Borrower against income
for a given period for discontinued operation of the Borrower.

Notwithstanding anything to the contrary contained herein, the Borrower’s
failure to meet any of the above Financial Covenants shall constitute an Event
of Default only if the Borrower fails to cause the covenant violated to be
brought into compliance within forty-five (45) days of the date written notice
of the Borrower’s failure to meet a Financial Covenant is given to the Borrower
by the Bank.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.  Events of Default.  The occurrence of any of the following events
shall constitute an Event of Default hereunder and under the Note and all other
Loan Documents:

(a)  Non-Payment.  The failure of the Borrower to make within ten (10) days of
when due, whether by acceleration, demand or otherwise, any payment of interest,
principal or any other sums payable hereunder, under the Note, under any other
Loan Document or under any Qualified Equipment Lease Agreement;

(b)  Non-Performance.  The failure of the Borrower beyond any applicable cure
period to otherwise fully, timely and substantially comply with the terms,
covenants, conditions and provisions to be complied with by the Borrower
hereunder, under the Note, under any other Loan Document or under any Qualified
Equipment Lease Agreement (subject always with respect to Financial Covenants to
the last sentence of Section 5.04);

(c)  Failure of Representation and Warranties.  Any representation or warranty
made herein or in any other Loan Document or financial statement submitted to
the Bank by the Borrower shall be determined to have been incorrect, false
and/or misleading in any material respect when made or given;

(d)  Dissolution.  The dissolution or termination of the existence, for any
reason, of the Borrower;

(e)   Default under the Loan Documents/Qualified Equipment Lease Agreements.
 The occurrence of any Event of Default under the Note, the Loan Agreement, any
other Loan Document or under any Qualified Equipment Lease Agreement;

(f)  Bankruptcy, Insolvency, Etc.  If the Borrower or any of the Material
Subsidiaries should discontinue business, or if the Borrower or any of the
Material Subsidiaries should (A)(i) make a general assignment for the benefit of
creditors, or (ii) shall generally not, or shall be unable to, or shall admit in
writing its inability to pay its debts as such debts become due, or (iii) apply
for or consent to the appointment of a receiver, trustee or liquidator of all or
any part of its assets, or (iv) be adjudicated bankrupt or insolvent, or (v)
commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt dissolution or liquidation law or statute of any
jurisdiction, whether or not now in effect, or (vi) have any such petition or
application filed or any such proceeding commenced against it, or (vii) by act
or omission indicate its consent to, approval of, or acquiescence in any such
petition, application or proceeding, or order for relief, or the appointment of
a custodian, receiver or trustee of all or substantially all of their
properties, or (B) suffer or permit to continue unstayed and in effect for a
period of  sixty (60) days (i) any judgment entered by any court or governmental
agency against the Borrower or any one or more of the Material Subsidiaries for
damages in the amount in excess of $5,000,000.00, in each instance, and/or (ii)
all judgments entered by any court or governmental agency against the Borrower
and/or any one or more of the Material Subsidiaries for damages in the combined
amount for all such judgments in excess of $10,000,000.00;

(g)  Default with Respect to Other Indebtedness Due Bank.  The occurrence of an
event of default under any other present or future Obligations due the Bank or
any Qualified Equipment Lessor by the Borrower and/or any Subsidiary;

(h)  Invalidity of This Loan Agreement, Etc.  This Loan Agreement, the Note
and/or any other Loan Document should at any time, after their respective
execution and delivery, for any reason cease to be in full force and effect or
shall be declared to be null and void or the validity or enforceability thereof
shall be contested by the Borrower, or the Borrower shall deny that it has any
further liability or obligation under this Loan Agreement, the Note or the other
Loan Documents;

(i)  Default With Respect to Other Indebtedness/Material Indebtedness.  The
Borrower shall fail to pay any Material Indebtedness when due and/or the
Borrower shall fail to pay Indebtedness owing by the Borrower or any Subsidiary
of the Borrower (without duplication) to Persons other than the Bank if the
outstanding amount of such Indebtedness, including currently due and payable
interest, premiums and other charges when due, whether such Indebtedness shall
become due by scheduled maturity, by required prepayment, by acceleration, by
demand or otherwise if the aggregate outstanding amount of all such Indebtedness
is at least $1,000,000.00; or the Borrower shall fail to perform any term,
covenant and agreement on its part to be performed under any agreement or
instrument evidencing, securing or relating to any Material Indebtedness owed by
the Borrower  to Persons other than the Bank when required to be performed, if
the effect of such failure is to accelerate or permit the holder or holders of
such Material Indebtedness or the trustee or trustees under any such agreement
or instrument to accelerate the maturity of such Material Indebtedness (after
giving affect to all applicable cure periods), unless such failure to perform
shall be waived in writing by the holder or holders of such indebtedness, or
such trustee or trustees and the Bank shall have received a copy of such waiver;

(j)   Default With Respect to ERISA.  A Reportable Event shall have occurred
with respect to any Plan of the Borrower and (i) the Bank is notified by the
Borrower, in writing, that the Borrower has determined that such Reportable
Event constitutes a reasonable ground for termination of such Plan by the PBGC
or the appointment of a receiver to administer the Plan by an appropriate U.S.
District Court, or (ii) such proceedings are commenced or such appointment
occurs.

SECTION 6.02.  Remedies Upon Default. Upon the occurrence of any Event of
Default as aforesaid and the expiration of any applicable grace periods, then at
any time thereafter the Bank, in its discretion, may take one or more of the
following actions at the same or different times:

(a)  Declare the Note and all other Obligations due the Bank by the Borrower to
be forthwith due and payable in full, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived;

(b)  Exercise all rights and remedies available to the Bank hereunder or any
other Loan Document; and/or

(c)  Exercise any and all other rights and remedies available to the Bank, at
law or in equity.

It is agreed that upon the occurrence of an Event of Default specified in
Section 6.01(f)(A) hereof, the Note and all other Obligations of the Borrower to
the Bank hereunder shall forthwith become due and payable automatically, all
without notice, demand or protest, all of which are hereby waived.

ARTICLE VII

MISCELLANEOUS

SECTION  7.01.  No Waiver: Cumulative Remedies.  No failure or delay on the part
of the Bank, or any other holder of the Note, in exercising any right, power, or
remedy hereunder, under the Note or under any other Loan Document shall operate
as a waiver thereof  nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy hereunder under the Note or under any other
Loan Document.  The remedies herein provided are cumulative and not exclusive of
any other remedies provided by law or available in equity.

SECTION 7.02. Amendments.  No amendment, modification, termination, or waiver of
any provision of this Loan Agreement, the Note, or any other Loan Document nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Bank and (except
in case of a waiver) the Borrower and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

SECTION 7.03. Notices, Etc.  All notices, requests, demands, and other
communications provided for hereunder shall be in writing (including email,
telegraphic and telefaxed communications) and shall be sufficiently given when
received or three (3) days after mailing (whichever first occurs) and, if
delivered by mail, shall be sent by registered or certified mail, return receipt
requested, postage prepaid, addressed to the Borrower or the Bank, as the case
may be, at the addresses listed below or such other address as a party may
notify the other parties of in the manner as herein required, from time to time:

To the Borrower:



FIRST ALBANY COMPANIES INC.



677 Broadway

Albany, New York 12207

Attn:  Chief Financial Officer




With a Copy to:

MILBANK, TWEED, HADLEY & McCLOY LLP



1 Chase Manhattan Plaza



New York, New York 10005



Attn: Howard Kelberg









To the Bank:




KEYBANK NATIONAL ASSOCIATION

66 South Pearl Street

Albany, New York  12207

Attention: First Albany Companies

     Richard C. VanAuken, Senior V.P.










With a copy to:

Lemery Greisler, LLC

50 Beaver Street

Albany, New York 12207

Attention: Nicholas J. Greisler, Esq.




SECTION 7.04. Costs, Expenses, and Taxes.  The Borrower agrees to pay on demand
all reasonable costs and expenses of the Bank in connection with the
preparation, execution, delivery, and administration of this Loan Agreement, the
Note, and the other Loan Documents, including the reasonable and out-of-pocket
expenses of Lemery Greisler LLC, counsel for the Bank with respect thereto, and
all costs and expenses, if any, in connection with the enforcement of this Loan
Agreement, the Note, and the other Loan Documents whether or not a suit or
proceeding should be initiated, including those incurred in any bankruptcy or
insolvency proceeding.  In addition, the Borrower shall pay any and all stamp
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing or recording of this Loan Agreement, the Note,
and the other Loan Documents, and agrees to save the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes or fees.




SECTION 7.05. Execution in Counterparts.  This Loan Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

SECTION 7.06. Binding Effect; Assignment.   This Loan Agreement shall be binding
upon and inure to the benefit of the Borrower and the Bank, and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights and obligations hereunder, or under the Loan Documents,
without the prior written consent of the Bank.

SECTION 7.07  Governing Law.  This Loan Agreement and the other Loan Documents
shall, except as otherwise specifically provided, be governed by, construed and
enforced in accordance with the law of the State of New York.

SECTION 7.08.  Severability of Provisions.   Any provision of this Loan
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting  the validity or enforceability of such provision in any other
jurisdiction.

SECTION 7.09. Participation.  The Bank reserves the right to assign or obtain
participants in the Term Loan without restrictions; provided, that any such
assignment shall require the prior written consent of the Borrower (such consent
not to be unreasonably withheld), and that in the case of any such participation
the Bank shall retain the right to take the actions referred to in Section 7.02.
 The Bank may furnish to participants and assignees (including prospective
participants and assignees) any information concerning the Borrower received by
the Bank from time to time pursuant to this Loan Agreement; provided that, each
participant and assignee and each prospective participant and assignee shall
evidence its agreement to preserve the confidentiality of Confidential
Information as contemplated by Section 7.13, hereof, by executing and delivering
an agreement to the retain the confidentiality of such information in the form
as then used by the Bank for the acknowledgement of the confidentiality of
information by participant(s), assignee(s) or prospective participant(s) or
assignee(s) in connection with a participation, assignment or prospective
participation or assignment by the Bank of its credit extensions.

SECTION 7.10.  Survival of Loan Agreement, Etc. All covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by the Bank of the Term Loan and the
execution and delivery to the Bank of the Note and the other Loan Documents and
shall continue in full force and effect so long as the Term Loan is outstanding
and unpaid.

SECTION 7.11.  Waiver of Trial by Jury, Etc. THE BANK AND THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM ARISING IN CONNECTION WITH, OUT OF OR
OTHERWISE RELATING TO THIS LOAN AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT.
 FURTHER, THE BORROWER HEREBY IRREVOCABLY SUBMITS IN ANY LEGAL PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTES AND ANY OTHER LOAN DOCUMENTS TO THE
NON-EXCLUSIVE, IN PERSONAM JURISDICTION OF ANY NEW YORK STATE OR UNITED STATES
COURT OF COMPETENT JURISDICTION SITTING IN THE STATE OF NEW YORK, COUNTY OF
ALBANY AND AGREES TO SUIT BEING BROUGHT IN ANY SUCH COURT.

SECTION 7.12  Right of Setoff.  Upon the occurrence or during the continuance of
any Event of Default the Bank is hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived
hereby by them) to set off and apply any and all deposits (time or demand,
provisional or final, but excluding Special Deposits) at any time held by the
Bank and other Indebtedness at any time owing by the Bank to or for the credit
or account to the Borrower against any and all of the Obligations of the
Borrower now or hereinafter existing under this Loan Agreement, the Note and all
other Loan Documents, or otherwise, irrespective of whether or not the Bank
shall have made any demand under this Loan Agreement, the Note or any other Loan
Document and although such obligation may be unmatured.  The Bank agrees to
notify the Borrower after any such setoff and application provided that the
failure to give such notice shall not effect the validity of such setoff and the
application thereof.  The rights of the Bank under this Section are in addition
to all other rights and remedies (including, without limitation, other rights of
setoff) which the Bank may otherwise have.

SECTION 7.13.  Confidentiality.  The Bank will not disclose any Confidential
Information to any person other than (a) its officers, directors, employees,
agents, counsel, auditors and other professional advisors, (b) a proposed
assigned, a proposed participant or a proposed counter party and their officers,
directors, employees, agents, counsel, auditors and professional advisors, (c)
the parties to any swap, securitization or derivative transaction referencing or
involving rights or obligations under this Agreement or any other Loan
Documents, (d) as required by any law, rule, regulation or judicial process, (e)
in connection with any litigation to which the Bank is a party, (f) in
connection with the exercise of any right or remedy and under this Agreement or
the other Loan Documents, (g) as required by any state, Federal, foreign
authority or examiner regulating banks or banking or any aspect of the Bank’s
activities, provided that in each case except subparagraphs (c) and (e) the Bank
uses reasonable efforts to obtain reasonable assurances that confidential
treatment will be accorded to Confidential Information disclosed.  As used
herein, “Confidential Information” means information that the Borrower furnishes
to the Bank on a confidential basis by informing the Bank that such information
is confidential and marking such information as such, but does not include any
such information that (i) is not disclosed as aforesaid, (ii) is or becomes
generally available to the public, or (iii) is or becomes available to such
Person or Persons from a source other than the Borrower.

SECTION 7.14  Headings.  Article, Section and Paragraph headings contained in
this Loan Agreement are included herein for the convenience of reference only
and shall not constitute a part of this Loan Agreement for any other purpose and
shall not be deemed to control or affect the meaning or interpretation of any
part of this Loan Agreement.

SECTION 7.15  Additional Credit Extensions.  Nothing contained in this Agreement
is intended to be an offer or commitment by the Bank to provide any credit
extensions and/or loans to the Borrower in addition to the Term Loan.  The
Borrower and the Bank do hereby acknowledge that the extension of the Term Loan
and each Advance thereunder is at all times subject to satisfaction of the terms
and provisions set forth in this Agreement or referenced herein.  It is
understood and acknowledged by the Borrower that any such offer or commitment to
provide funds in addition to the Term Loan would be subject to, among other
things, receipt by the Bank of internal credit approvals.




SIGNATURES ON IMMEDIATELY FOLLOWING PAGE


#

















IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their respective officers as of the date first above written.




BANK:




KEYBANK NATIONAL ASSOCIATION







By:_/s/ Richard C. VanAuken

   Richard C. VanAuken, Senior Vice President










BORROWER:




FIRST ALBANY COMPANIES INC.







By: /s/ Paul Kutey - CFO

                     

 Vice President













STATE OF NEW YORK

)

COUNTY OF ALBANY

)

ss.:




On this ____ day of ________, 2005, before me personally appeared Richard C.
VanAuken personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.




_/S/_____________________________

Notary Public, State of New York







STATE OF NEW YORK

)

COUNTY OF ALBANY

)

ss.:




On this ____ day of ________, 2005, before me personally appeared
_____________________

personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




___/S/___________________________

Notary Public, State of New York


#














 


#





